Citation Nr: 1523909	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  06-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and Cleveland, Ohio. 

In August 2011, the Veteran testified before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  That VLJ since retired from the Board, and the Veteran opted to appear at another hearing.  He testified before the undersigned at the RO in April 2015.  A transcript of that hearing is associated with the electronic claims file, which has been reviewed along with his paper claims file.

The Veteran's appeal was before the Board in November 2011.  The Board remanded the issue as well as a claim of entitlement to service connection for an acquired psychiatric disorder.  In January 2014, the RO granted entitlement to service connection for anxiety disorder, not otherwise specified, with cocaine abuse in full sustained remission, which represents a full grant of that matter.   Therefore, the issue listed above is the only remaining claim.

The Veteran was previously represented by Disabled American Veterans (DAV).  However, in April 2015 written correspondence, he indicated that he no longer wanted DAV to represent him and did not appoint other representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A service-connected anxiety disorder renders the Veteran unable to obtain or maintain substantially gainful employment.

2.  Service-connected asthma alone does not render the Veteran unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU based on an anxiety disorder only from July 14, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has two service-connected disabilities.  Asthma is rated 60 percent disabled from December 3, 2004, and 100 percent disabled from November 10, 2011.  Anxiety disorder is rated 50 percent disabled from July 14, 2008.  As such, he meets the requirements for consideration of entitlement to a TDIU on a schedular basis throughout the appeal period.  In addition, while he was in receipt of a schedular 100 percent rating from November 10, 2011, the Board will still consider whether, from that date, he was entitled to a TDIU on the basis of his anxiety disorder alone, in order to fully assess his eligibility for VA benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008); 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In a January 2000 VA treatment record, the Veteran reported that he was retired.  In an August 2005 claim for entitlement to a TDIU, he indicated that asthma prevented him from securing or following any substantially gainful occupation.  He stated that his asthma affected his full time employment in 1987 and he last worked full time in 1988, which was when he became too disabled to work.  During that year, he worked as a driver.  He reflected that he left his last job because of his disability and had not tried to obtain employment since.  He had completed one year of college and had training in paralegal studies in 1984 and 1985.  He noted that he was always late and missed days of work.  He had attacks in the morning.

In October 2005, the Veteran underwent VA general medical examination.  He remarked that he worked in security from 1987 to 1989 and had been unemployed since that time.  A May 2006 written statement from his VA provider indicates that he had seven visits to the emergency room in 2004 and four visits to the emergency room in 2005 for his asthma.  On most of those occasions, he was discharged with prednisone.  In September 2006, he underwent VA examination for housebound status.  It was determined that he had dyspnea with mild exertion; however, he could walk five or six blocks.  He was able to leave his home and used no aid for locomotion.  The examiner found that daily skilled services were not indicated.

In November 2006, the Veteran underwent VA psychiatric examination.  He reported that he had had difficulty holding a job because of his asthma.  His longest period of employment was eight months.  He mostly earned money by hustling, running numbers, and selling drugs.  He had friends and attended a senior center five days a week.  He also attended church and enjoyed watching sports on television.  He used to go to ball games, but his anxiety and arthritis interfered.  He was not currently working.  He reported asthma attacks three times per week and panic attacks once per week.  They last a few minutes, until he concentrated on something else.  Following examination, the examiner commented that the Veteran was currently unemployed; however, his anxiety symptoms did not last long and would not likely affect his ability to work in any substantial manner.  

In November 2006, the Veteran underwent VA examination for aid and attendance and housebound benefits.  He had been unemployed for years and did not recall the type of work or the year he stopped.  In August 2007, he submitted an additional TDIU claim.  He asserted that his disability affected his full time employment in 1958, and his asthma prevented him from securing or following any substantially gainful occupation.  He indicated that he became too disabled to work in 1958.  He worked in 1988 as a driver, from January to September.  He could not remember his other work, because he had so many jobs over the past fifty years.  On this form, he noted that he only completed the eighth grade and had no additional education or training before he became too disabled to work.  In 1992 and 1993, he underwent training and received an early child care specialist certificate in child abuse training.

On a June 2008 form, the doctor that treated the Veteran for his psychiatric disability for five years opined that he was unemployable due to his service-connected psychiatric disorder.  He stated that all of his psychiatric symptoms presently and permanently impaired gainful employment.  In an August 2008 VA psychiatric examination, he reported that he attended a senior center three to five times per week.  He was not currently working and had a very erratic work history that included illegal activities, such as numbers hustling and drug sales.  His anxiety symptoms were mild to his report and did not last for an extended period of time.  Given the mild nature of the anxiety symptoms, it was unlikely that they would have any effect on his employment functioning.  By his own report, they had no effect on his social functioning.

A March 2011 VA outpatient psychiatric treatment record showed that the Veteran obtained a GED and completed one year of college.  He was unable to hold down jobs due to behavior problems and lateness.  In August 2011, he testified before a Veterans Law Judge.  He stated that he experienced asthma attacks once a week.  He last worked for eight months in 1988 as a driver.  He was not let go because of his asthma but rather because he was not old enough to work with the senior citizens.  He also had a job in security but had trouble getting to work on time due to his asthma.  He also blamed being late on having to take a train and a bus.  

In May 2012, the Veteran underwent VA respiratory examination.  The examiner commented that his asthma had an impact on his ability to work, since he would not be able to work in cold, hot, or polluted areas.  In March 2013, he underwent VA psychiatric examination.  He reported having departed school in the seventh grade and never going back.  After high school, he worked as a laborer.  After service, he was a factory worker, truck driver, truck helper, and taxi driver.  His longest job was for eight months in 1988, when he worked as a driver for a senior citizens home.  He did not know when his last job was.  He earned his GED in 1981.

In April 2015, the Veteran testified before the undersigned.  Since leaving service in 1958, he had worked only periodically.  He would have asthma attacks and people were not familiar with asthma at the time.  He worked in security and as a truck driver.  To make ends meet, he hustled in the streets.  He did not graduate from high school but got his GED.  He attended some college while he was incarcerated.  He stated that he was unable to do any job, because he could not take the train and walk up and down stairs, due to his asthma, COPD, and arthritis.  He also had a heart problem.  

Based on the evidence of record, the Board finds that entitlement to a TDIU is warranted, from July 14, 2008.  Specifically, and based upon the June 2008 document completed by the Veteran's VA treating physician, the Board finds that the Veteran is unemployable due to his anxiety disorder only.  While there is other evidence of record that weighs against this conclusion, to include the August 2008 VA psychiatric examination report, the Board finds that the June 2008 document is at least as probative as the negative evidence of record.  It is specific and explicit, and the opinion is provided by the VA physician that had been treating the Veteran for five years, which is given considerable probative weight.  As such, entitlement to a TDIU is warranted from July 14, 2008, the effective date on which the Veteran was granted service connection for anxiety disorder.

The Board will now address whether the Veteran is entitled to a TDIU prior to July 14, 2008.  At that time, the only service-connected disability was the Veteran's asthma, rated 60 percent disabled.  Based on a review of the record, the Board finds that, prior to July 14, 2008, he was not unemployable on the basis of his asthma disability only.

The Veteran has given somewhat varied histories of his education and work history.  It appears that the most consistent evidence of record shows that the Veteran dropped out of high school at some point and thereafter earned his GED.  He also attended approximately one year of college while he was incarcerated.  His work history is likewise somewhat difficult to discern.  It appears that he last worked in legitimate employment around 1988, when he was a driver for a senior citizen home.  He also reported past work in construction and security.  During his hearings and in written statements and treatment records, he has reported that he has earned money "hustling" in the streets and selling drugs, which was the reason that he was incarcerated from 2002 to 2004.

The Veteran described the major impact on his employment, while he was working, was that he was unable to show up on time.  He attributed this to a combination of the asthma attacks that would occur in the morning and the fact that he had to take different trains and busses to get to work.  In the only medical opinion of record that addresses this matter directly, the May 2012 VA respiratory examiner indicated that the Veteran would not be able to work in cold, hot, or polluted areas.

The Board has reviewed all of this evidence and concludes that the preponderance of the evidence supports a finding that the Veteran was not rendered unable to obtain or maintain substantially gainful employment, due solely to his service-connected asthma, prior to July 14, 2008.  Even he acknowledges that he had trouble keeping a job due to both his asthma and his transportation options.  The VA examiner indicated in May 2012 that the Veteran had restrictions on employment but provided no opinion that his asthma rendered him unemployable outside these restrictions.  

The Veteran has at least one year of college education and, by his own report, has earned money "hustling" in the streets and selling drugs, which shows that he was physically capable of engaging in some gainful employment.  Even per his report, his asthma attacks occurred between one and three times per week and lasted only a few minutes.  The Board notes that there were multiple occasions in 2004 and 2005 during which he went to the emergency room for his asthma; however, none of these visits resulted in admissions that lasted overnight, and it appears that there is no evidence of any since 2005.  Finally, he stated that he was not let go from his last job due to his asthma; instead, he was too young to work for the senior citizen home.  

All of this evidence, when taken together, outweighs the Veteran's assertions, to the extent that he makes them, that he has been unable to work due to his asthma alone.  He is competent to provide such an opinion, but the overwhelming weight of the other evidence of record is more probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the preponderance of the evidence shows that he was not unable to obtain or maintain some substantially gainful employment due to his asthma, prior to July 14, 2008.  To this extent, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Finally, the Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103,  5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claims being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2005 and October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the identified post-service private and VA treatment records.  The Social Security Administration (SSA) disability records are not associated with the claims file.  In March 2012, SSA informed VA that the records had been destroyed and any further efforts to obtain them would be futile.  VA was therefore not required to take additional action pursuant to its duty to assist and complied with the Board's remand instructions in this regard.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile, for example, when the custodian indicated the records have been destroyed).

Furthermore, the Board finds that all of the instructions contained in the November 2011 and August 2014 remands have been complied with.  Specifically, the Veteran was asked in a March 2012 letter to identify any additional relevant evidence.  As discussed above, the RO made all necessary attempts to obtain the SSA records.  All relevant VA treatment records were obtained and associated with either the paper or electronic file.  As such, the relevant remand instructions were complied with, and the Board may proceed with this decision.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally in this regard, during the April 2015 Board hearing, the undersigned explained the issue of entitlement to a TDIU and sought to identify any further development that was required to help substantiate the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  For the reasons set forth above, VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to a TDIU based on anxiety disorder only is granted from July 14, 2008, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


